                            1:20-cv-01031-MMM-JEH # 28                   Page 1 of 3
                                                                                                           E-FILED
                                                                              Monday, 25 January, 2021 03:29:31 PM
                                                                                      Clerk, U.S. District Court, ILCD

                                      IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

ABD-EL-ILLAH SERIR,
     Plaintiff,

v.                                                           Case No. 1:20-cv-01031-MMM-JEH

ILLINOIS CENTRAL COLLEGE,
     Defendant.

                                           Order and Opinion

                                                        I

           Before the Court is a Motion for Hearing Concerning Discovery Dispute and
to Compel (D. 25) 1 filed by the pro se Plaintiff, Abd-el Illah Serir, and the Response
of the Defendant, Illinois Central College (“ICC”). (D. 26). For the reasons stated,
infra, the motion is denied.
           On August 23, 2020, Serir served on ICC his first Request for the Production
of Documents (“RFP”) and First Set of Interrogatories. ICC responded on
September 25, 2020, but also lodged objections to certain requests. The parties then
held a “meet and confer” regarding the disputes on November 4, 2020, at which
point an agreement was reached between the parties regarding the outstanding
issues. Pursuant to that agreement, ICC submitted its supplemental responses to
Serir on November 24, 2020. He now argues that the “responses were only partially
sufficient,” noting that “insufficient responses included only an objection to the
question asking the names of all terminated ICC employees.”




1   Citations to the Docket are abbreviated as “(D. __ at ECF p. __).”
                                                        1
                    1:20-cv-01031-MMM-JEH # 28       Page 2 of 3




      Serir also asserts that on November 12, 2020, he served a Second Set of
Interrogatories and a Second Request for the Production of Documents on ICC.
However, ICC asserts that it has not received these discovery requests, has not
been contacted Serir about them, and that Serir did not attach any such requests
to the motion now pending before the Court.
      Regarding    the   supplemental response which          Serir deems     to be
“insufficient,” ICC surmises that, from Serir’s motion, it must be related to
Plaintiff’s Interrogatory No. 7, which states:
      List each and every individual who has been terminated or who
      otherwise left the employment of Defendant in the past five years and
      for each individual list his or her last known address, phone number,
      specific position(s) and dates of employment, and the exact reason for
      the separation, including whether or not the individual resigned or
      was involuntarily terminated.


(D. 26-1 at ECF p. 5). In response, ICC objected that the interrogatory sought
irrelevant information, given that the request included information not only about
professors, but also included information about support staff, student employees,
groundkeepers, police, and any other number of individuals whose employment
is wholly unrelated to the claim in this case. (D. 26 at ECF pp. 3-4.). After lodging
this objection, ICC and Serir agreed that ICC would respond with information
about employees in the Computer Networking Department in which Serir was
previously employed—information which ICC in fact produced in its Second
Supplemental Responses.
                                          II
      Federal Rule of Civil Procedure 37(a) requires a movant to certify that he
has in good faith conferred or attempted to confer with the other side before
seeking court action regarding a discovery dispute. Fed. R. Civ. P. 37(a).
Likewise, this Court’s Standing Order requires the parties to confer pursuant to
                                          2
                    1:20-cv-01031-MMM-JEH # 28         Page 3 of 3




Federal Rule 37 before requesting a hearing concerning a discovery dispute. (D.
16 at ECF p. 4-5). Given ICC asserts that, as of the filing of its Response to Serir’s
motion, it had not yet received the Second Set of Interrogatories and a Second
Request for the Production of Documents, no conferral on these discovery
requests could have occurred. Accordingly, the motion is denied as it relates to
these discovery requests for failure to comply with both Rule 37 and this Court’s
Standing Order, Section VII(1).
      Regarding Serir’s argument that ICC’s response to Interrogatory Number 7
is insufficient, Federal Rule of Civil Procedure 26(b) limits discovery to
information relevant to any parties’ claim or defense. Fed. R. Civ. P. 26(b). Here,
ICC argues that information concerning every employee, no matter the
classification of that employee, is irrelevant to Serir’s claim that he did not
receive a tenure-track position as a professor for discriminatory reasons. ICC is
correct. The circumstances surrounding the separation of every ICC employee of
every type over a 5-year period is vastly overbroad and irrelevant to Serir’s
discrete claim of discrimination in this case. Accordingly, ICC’s limitation of its
response to similarly situated individuals in the Computer Networking
Department was appropriate. Accordingly, the motion is denied in this regard
as well.
                                          III
      For the reasons stated, supra, Serir’s motion (D. 25) is denied.
                                                                         It is so ordered.

                              Entered: January 25, 2021

                               s/Jonathan E. Hawley
                               U.S. Magistrate Judge



                                           3
